          Case 2:16-cv-00280-SWS Document 302 Filed 06/29/21 Page 1 of 2
                                                                                                   FILED

                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF WYOMING


                                                                                                2:58 pm, 6/29/21
STATE OF WYOMING, et al                                           )
                                                                  )                          Margaret Botkins
         Petitioners,                                             )                           Clerk of Court
                                                                  )
                 vs.                                              )   Civil Action No. 16-cv-285-SWS
                                                                  )    Member Case: 16-cv-280-SWS
                                                                  )
UNITED STATES DEPARTMENT OF THE                                   )
INTERIOR, et al                                                   )
                                                                  )
         Respondents,                                             )
                                                                  )
WYOMING OUTDOOR COUNCIL,                                          )
CENTER FOR BIOLOGICAL                                             )
DIVERSITY, CITIZENS FOR A                                         )
HEALTHY COMMUNITY, DINÉ                                           )
CITIZENS AGAINST RUINING OUR                                      )
ENVIRONMENT, ENVIRONMENTAL                                        )
DEFENSE FUND, ENVIRONMENTAL                                       )
LAW AND POLICY CENTER,                                            )
MONTANA ENVIRONMENTAL                                             )
INFORMATION CENTER, NATIONAL                                      )
WILDLIFE FEDERATION, NATURAL                                      )
RESOURCES DEFENSE COUNCIL, SAN                                    )
JUAN CITIZENS ALLIANCE, SIERRA                                    )
CLUB, THE WILDERNESS SOCIETY,                                     )
WESTERN ORGANIZATION OF                                           )
RESOURCE COUNCILS, WILDERNESS                                     )
WORKSHOP, AND WILDEARTH                                           )
GUARDIANS                                                         )
                                                                  )
         Respondent-Intervenors.                                  )


    AMENDED ORDER GRANTING ADMISSION PRO HAC VICE OF MATTHEW LITTLETON
     AS COUNSEL FOR THE INTERVENOR-RESPONDENT ENVIRONMENTAL DEFENSE
                                         FUND
      _____________________________________________________________________________

         THIS MATTER having come before the Court upon the motion of counsel for the Intervenor-

Respondents pursuant to Rule 84.2(b) of the Local Rules of the United States District Court for the District

of Wyoming for the purpose of admitting Matthew Littleton as Pro Hac Vice counsel in the District of

Wyoming. The Court reviewed this matter and finds that the motion should be granted. Accordingly,

         IT IS HEREBY ORDERED that Matthew Littleton is hereby admitted to practice before this

Court for all purposes in this matter.
                                                    
           Case 2:16-cv-00280-SWS Document 302 Filed 06/29/21 Page 2 of 2

        IT IS FURTHER ORDERED that Local counsel shall be present in Court during all

Proceedings in connection with the case, unless excused by the Court, and shall have full authority to act

for and on behalf of the client in all matters including pretrial conferences, as well as trial or any other

hearings. Any notice, pleading or other paper shall be served on all counsel of record including local

counsel.


        DATED this 29th day of June, 2021.




                                                            _______
                                                                  ___
                                                                   _ _______________
                                                            ____________________________________
                                                            KELLY H. RANKIN
                                                            UNITED STATES MAGISTRATE JUDGE
